        Case 4:20-cv-00179-PSH Document 36 Filed 03/10/21 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION


SHANE ASHTON LONIX                                                     PLAINTIFF
ADC #145216

v.                            No: 4:20-cv-00179 PSH


LERIZZA NUNAG                                                        DEFENDANT


                                      ORDER

      Plaintiff Shane Ashton Lonix, an inmate confined at the Cummins Unit of the

Arkansas Division of Correction (ADC), filed this pro se 42 U.S.C. § 1983 action

on February 21, 2020, alleging that defendant Dr. Lerizza Nunag was deliberately

indifferent to his knee injury (Doc. Nos. 2 & 4). On January 27, 2021, Lonix filed a

letter motion requesting immediate medical attention (Doc. No. 25). The motion

was construed as a motion for a preliminary injunction and docketed as such. Dr.

Nunag filed a response and attached Lonix’s recent medical records (Doc. Nos. 28

& 28-1). Lonix filed a reply (Doc. No. 29).

      In his motion, Lonix alleges that he needs immediate medical attention for the

“extreme pain, swelling, and disfunctions of my right knee . . . .” Doc. No. 25. Lonix

claims he has trouble standing and walking and that the bone or bone marrow is
        Case 4:20-cv-00179-PSH Document 36 Filed 03/10/21 Page 2 of 4




sticking out of his leg. He wants to be seen by another doctor, have pictures taken

of his knee, and receive an MRI scan of his right knee.

      The medical records submitted by Dr. Nunag reflect that Lonix complained

about his leg in early October 2020 and again in January 2021. Doc. No. 28-1 at 1,

3, 14 & 16. On October 9, 2020, he was seen by a sick call nurse who referred him

to the provider. Id. at 1. Dr. Nunag examined Lonix on October 13, 2020. Id. at 3.

She prescribed Tylenol and nortriptyline, and recommended he receive an injection

in his right knee. Id. She also recommended leg exercises. Id. The same day, Dr.

Nunag wrote a prescription for an injection. Id. at 4.

      Lonix’s medical records do not reflect that he submitted another sick call until

January 2021. On January 20, 2021, a sick call nurse referred Lonix to a provider

for complaints of knee pain. Doc. No. 28-1 at 14. The provider examined him on

January 27, 2021, and concluded there was “no clinical indication at this time for

MRI to be ordered.” Id. at 16. She prescribed Tylenol for pain and instructed Lonix

to avoid certain exercises. Id.

      The granting of injunctive relief is an extraordinary remedy, particularly in a

prison context. See Goff v. Harper, 60 F.3d 518 (8th Cir. 1995). In that context, a

request for injunctive relief must be viewed with great caution because judicial

restraint is called for in dealing with the complex and intractable problems of prison

administration. See Id. In considering whether to grant such relief, the Court must


                                          2
        Case 4:20-cv-00179-PSH Document 36 Filed 03/10/21 Page 3 of 4




consider the following factors: (1) the threat of irreparable harm to the movant; (2)

the state of the balance between this harm and the injury that granting the injunction

will inflict on other parties litigant; (3) the probability that movant will succeed on

the merits; and (4) the public interest. See Dataphase Systems, Inc. v. CL Systems,

Inc., 640 F.2d 109 (8th Cir. 1981). “The burden of proving that a preliminary

injunction should be issued rests entirely with the movant.” Goff, 60 F.3d at 519-

521 (citing Modern Computer Systems v. Modern Banking Systems, 871 F.2d 734,

737 (8th Cir. 1989) (en banc)).

      Having considered the facts as alleged by Lonix in light of the Dataphase

factors, the undersigned finds that preliminary relief is not warranted. Lonix’s

medical records show that he received treatment for his knee when he requested it

in October 2020 and January 2021. He was prescribed pain medication on both visits

along with other treatments, and at his most recent appointment, the provider

determined that there was no clinical indication for an MRI. Because Lonix has not

shown that he faces a threat of irreparable harm in the absence of a preliminary

injunction, his motion is denied. See Goff v. Harper, 60 F.3d at 520 (“While no

single factor in the balancing of the equities is determinative, the absence of a finding

of irreparable injury is sufficient grounds for vacating a preliminary injunction.”).

See also Adam-Mellang v. Apartment Search, Inc., 96 F.3d 297, 299 (8th Cir. 1996).




                                           3
        Case 4:20-cv-00179-PSH Document 36 Filed 03/10/21 Page 4 of 4




      Furthermore, the preliminary relief Lonix seeks is tantamount to prevailing on

the merits, at least with respect to the injunctive relief he seeks. “The primary

function of a preliminary injunction is to preserve the status quo until, upon final

hearing, a court may grant full effective relief.” Ferry-Morse Seed Co. v. Food Corn,

Inc., 729 F.2d 589, 593 (8th Cir. 1984). Here, Lonix seeks an order to go beyond

the status quo and award him the relief he seeks through his lawsuit. “Requiring

[Defendants] to take affirmative action . . . before the issue has been decided on the

merits goes beyond the purpose of a preliminary injunction.” Sanborn Mfg. Co. v.

Campbell Hausfeld/Scott Fetzer Co., 997 F.2d 484, 490 (8th Cir. 1993). The

undersigned would only award preliminary relief after fully developing the facts and

resolving the issues. Additionally, the undersigned is hesitant at this juncture of the

case to interfere in the complex and intractable problems associated with prison

administration.

      For the foregoing reasons, preliminary relief is not warranted. Lonix’s motion

for a preliminary injunction is denied.

      IT IS SO ORDERED this 10th day of March, 2021.




                                          UNITED STATES MAGISTRATE JUDGE




                                           4
